                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

TRACY HOWARD,                                       §
                                                    §
                                                    §   CIVIL ACTION NO. 6:17-CV-00316-RC
               Plaintiff,                           §
                                                    §
v.                                                  §
                                                    §
COMMISSIONER, SOCIAL SECURITY                       §
ADMINISTRATION,                                     §
                                                    §
               Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       On May 24, 2017, Plaintiff initiated the above entitled and numbered civil action pursuant

to the Social Security Act, Section 205(g) for judicial review of the Commissioner’s denial of

Plaintiff’s application for Social Security benefits. The case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On December 29, 2018, the

Magistrate Judge issued a Report and Recommendation (“Report”) concluding that the decision of

the Commissioner should be affirmed and the action be dismissed with prejudice. Docket No. 20.

No objections have been timely filed. Therefore, the Court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       It is accordingly ORDERED that the decision of the Commissioner is AFFIRMED and

Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE.
                   So ORDERED and SIGNED February 24, 2019.




                                                            ____________________________
                                                             Ron Clark, Senior District Judge



                                                1
